        Case 2:17-cv-04213-MMB Document 46 Filed 08/05/19 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
WILLIAM MORLOK, ADAM NOVICK,               :
THEODORE LEWIS, individually and on behalf:
of all others similarly situated,          :
                               Plaintiffs, :
                                           :                       Civil Action
                       v.                  :                       No. 17-4213
                                           :
CITY OF PHILADELPHIA,                      :
                               Defendant.  :


                                            ORDER

       AND NOW, this _________ day of __________________, 2019, upon consideration of

the Motion to Compel Plaintiffs’ Complete Verified Amended Interrogatory Responses, it is

HEREBY ORDERED that the Motion is GRANTED. It is FURTHER ORDERED that

Plaintiff shall provide complete verified amended interrogatory responses within ten (10) days of

this Order.



                                                           BY THE COURT:



                                                           ____________________________
         Case 2:17-cv-04213-MMB Document 46 Filed 08/05/19 Page 2 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
WILLIAM MORLOK, ADAM NOVICK,               :
THEODORE LEWIS, individually and on behalf:
of all others similarly situated,          :
                               Plaintiffs, :
                                           :                           Civil Action
                       v.                  :                           No. 17-4213
                                           :
CITY OF PHILADELPHIA,                      :
                               Defendant.  :



       MOTION TO COMPEL PLAINTIFFS’ COMPLETE VERIFIED AMENDED
                        DISCOVERY RESPONSES

       Defendant, the City of Philadelphia, (“the City”), by and through the undersigned counsel,

hereby files this Motion to Compel Plaintiffs’ Complete Verified Amended Discovery Responses.

In support of this motion, the City incorporates the attached Memorandum of Law. The City

respectfully requests that this Court issue an order requiring Plaintiffs to provide complete, verified

interrogatory responses and within ten (10) days of an Order granting the City’s Motion.



Date: August 6, 2019                                   /s/ Amy Kirby
                                                       Amy Kirby
                                                       Deputy City Solicitor
                                                       Pa. Attorney ID No. 323938
                                                       City of Philadelphia Law Department
                                                       1515 Arch Street, 15th Floor
                                                       Philadelphia, PA 19102
                                                       215-683-3566
                                                       Amy.Kirby@phila.gov
         Case 2:17-cv-04213-MMB Document 46 Filed 08/05/19 Page 3 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
WILLIAM MORLOK, ADAM NOVICK,               :
THEODORE LEWIS, individually and on behalf:
of all others similarly situated,          :
                               Plaintiffs, :
                                           :                           Civil Action
                       v.                  :                           No. 17-4213
                                           :
CITY OF PHILADELPHIA,                      :
                               Defendant.  :


       MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
 PLAINTIFFS’ COMPLETE VERIFIED AMENDED INTERROGATORY RESPONSES

       Plaintiffs’ William Morlok, Adam Novick, and Theodore Lewis (“Plaintiffs”) filed a

Complaint asserting claims against Defendant the City of Philadelphia (“the City”). Subsequent

to this Court’s dismissal of Plaintiffs’ First Complaint, Plaintiffs filed an Amended Complaint.

The City now seeks an order compelling Plaintiffs to provide complete, verified amended

responses to the City’s interrogatories pursuant to Federal Rule of Civil Procedure 33.

I. BACKGROUND

        A. Plaintiffs’ Amended Complaint and Remaining Claim.

       Plaintiffs initiated this litigation by filing a putative class action Complaint. Plaintiffs

alleged that they are electric vehicle owners (Complaint, Dkt. 1, at 20), that they obtained

permits for electric vehicle parking spaces in front of their homes (Complaint at 21-23), that they

installed charging stations for their vehicles (Complaint at 21), and that the City violated their

rights by changing time limitations for the use of the parking spaces (Complaint at 26). Based on

these allegations, Plaintiffs claimed that the City violated their constitutional rights to due




                                                  1
         Case 2:17-cv-04213-MMB Document 46 Filed 08/05/19 Page 4 of 10




process and equal protection. Plaintiffs also asserted the the quasi-contractual claim of unjust

enrichment.

       The City moved to dismiss Plaintiffs’ claims in their entirety, which this Court granted

after argument by the parties. (Dkt. 9). Plaintiffs then filed an Amended Complaint (Dkt 24),

again asserting constitutional and quasi-contractual claims. In response to the City’s renewed

Motion to Dismiss, the Court ruled that Plaintiffs constitutional claims must be dismissed and

that their case could only continue into discovery based on the unjust enrichment claim. Morlok

v. City of Philadelphia, No. CV 17-4213, 2018 WL 6092719, at *8 (E.D. Pa. Nov. 21, 2018)

(Dkt. 33). The Court explained that “[t]he elements of an unjust enrichment claim under

Pennsylvania law are as follows: “(1) benefits conferred on defendant by plaintiff; (2)

appreciation of such benefits by defendant; and (3) acceptance and retention of such benefits

under such circumstances that it would be inequitable for defendant to retain the benefit without

payment of value.” (citations omitted). As the Court further explained, the most significant

element is where or not any alleged enrichment was unjust and therefore it is essential that a

Plaintiff “must show that the party against whom recovery is sought either wrongfully secured or

passively received a benefit that would be unconscionable for her to retain.” Id. (citations

omitted).

       In permitting the unjust enrichment claim to continue into discovery, the Court noted that

although “the parties dispute whether the City actually appreciated a benefit conferred by

Plaintiffs,” Plaintiffs had alleged enough to survive a motion to dismiss. The Court then made

clear that if a cognizable benefit had been conferred and the other elements of unjust enrichment

were met, the question is “whether it would be unjust for the City to retain the benefit.” Id.

(citations omitted).



                                                 2
        Case 2:17-cv-04213-MMB Document 46 Filed 08/05/19 Page 5 of 10




       The Court then entered a scheduling order permitting the Parties to go forward with

discovery and setting December 2, 2019 as the deadline for the Parties to complete discovery.

(Dkt. 40).

       A. The City’s Discovery Requests.

       On January 7, 2019, the City served its First Set of Interrogatories and Request for

Production of Documents Directed to Plaintiffs (the “Discovery Requests”). These Discovery

Requests were narrowly tailored to address relevant discovery into claims and defenses related to

Plaintiffs’ remaining unjust enrichment claim.

       Plaintiffs’ initial responses were deficient as to several of the requests. First, as to the

interrogatory responses, the City asserted that Interrogatory Responses No. 6, 8, 9, and 12 were

deficient in that the responses provided by Plaintiffs were non-responsive. Further, the City

asserted that Interrogatory Responses 3, 4, and 13 required supplemental information,

specifically specific documents that support each response. Moreover, Plaintiffs document

production did not contain any documents regarding the cost of installation of charging stations

for Plaintiff Morlok. Furthermore, Plaintiffs failed to verify the interrogatory responses.

       The City raised these issues via a telephone meet and confer on March 11, 2019, and

subsequently followed up repeated via email to seek Plaintiffs’ updated and verified amended

responses. (See Exhibit A & B). Despite the City’s repeated requests, Plaintiffs did not provide

amended responses until the City informed Plaintiffs that it would have to file a motion to

compel, but the amended responses did not include verifications. Further, Interrogatory

Response No. 12 is still non-responsive.




                                                  3
        Case 2:17-cv-04213-MMB Document 46 Filed 08/05/19 Page 6 of 10




Interrogatory No. 12 states:

       After installing their electric vehicle charging station, did each Permit Holder believe that
       they would be entitled to any compensation for installing their electric vehicle charging
       station?

       a. If so, what amount of compensation did each Permit Holder believe he or she was
          entitled to and what was the rationale for determining that they should be
          compensated?

           Plaintiffs Response is:

           Each of the Plaintiffs was induced to apply for an EVP space by the City’s adoption
           of §12-1131 as originally written. At the time of their original installation, none of
           the Plaintiffs believed that they were entitled to compensation for installing their
           respective electric vehicle charging infrastructure, since they followed the letter of the
           EVP ordinance. It was only after the City unjustly enriched itself, at Plaintiffs’
           expense, that they believed they are entitled to compensation.

Specifically, Plaintiffs fail to articulate what, if any, specific compensation they would be

entitled to. To date, Defendants have not received a verification for Plaintiff’s Discovery

Responses or a complete response to Interrogatory No. 12.


II. ARGUMENT

       The Federal Rules of Civil Procedure provide that answers to interrogatories must be

signed by the party making the response. Rule 33(b)(5). This is typically provided in the form

of a verification (counsel is permitted to sign the responses only as to objections). As set forth

above, Plaintiffs have not verified the responses made by their counsel on their behalf.

       Further, Federal Rule of Civil Procedure 33(b)(3) requires that each response that is not

objected to be answered separately and fully. Plaintiffs failed to provide full responses to

Interrogatory No.12. Specifically, although Plaintiffs assert they are entitled to compensation

under an unjust enrichment theory they fail to articulate, as requested, what that amount of

entitlement is, and why they believe they are entitled to it. This matter, compensation to



                                                 4
         Case 2:17-cv-04213-MMB Document 46 Filed 08/05/19 Page 7 of 10




Plaintiffs for alleged unjust enrichment, is at the heart of Plaintiffs’ claim. The City is entitled to

understand the compensation that each Plaintiff believes he is entitled to, and as such requested

it. Plaintiffs failure to respond is deficient.

        The Federal Rules of Civil Procedure also provide for the filing of a motion to compel

where answers to interrogatories are deficient. Rule 37. Plaintiffs’ failure to provide

verifications despite the City’s extensive and repeated efforts to obtain these responses makes

Plaintiffs’ responses plainly deficient under the Federal Rules. As a result, this motion to compel

is appropriate and should be granted.

II. CONCLUSION

        Based on the foregoing, the City respectfully requests that this Court grant this motion to

compel and order Plaintiffs to provide verified Amended Interrogatory Responses within ten (10)

days.



Date: August 6, 2019                                   /s/ Amy Kirby
                                                       Amy Kirby
                                                       Deputy City Solicitor
                                                       Pa. Attorney ID No. 323938
                                                       City of Philadelphia Law Department
                                                       1515 Arch Street, 15th Floor
                                                       Philadelphia, PA 19102
                                                       215-683-3566
                                                       Amy.Kirby@phila.gov




                                                   5
        Case 2:17-cv-04213-MMB Document 46 Filed 08/05/19 Page 8 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
WILLIAM MORLOK, ADAM NOVICK,               :
THEODORE LEWIS, individually and on behalf:
of all others similarly situated,          :
                               Plaintiffs, :
                                           :                         Civil Action
                       v.                  :                         No. 17-4213
                                           :
CITY OF PHILADELPHIA,                      :
                               Defendant.  :



                              LOCAL RULE 26.1 CERTIFICATION

       Pursuant to Local Rule 26.1, the undersigned, Amy Kirby, Esq., hereby certifies that after

reasonable effort, I was unable to resolve the disputes concerning Plaintiffs’ deficient discovery

responses.

       Counsel for the City requested verified amended responses beginning with a meet and

confer on March 11, 2019. See E-mails between A. Kirby and S. Matanovic, March 19, 2019 –

May 13, 2019, attached as Exhibit A. Counsel for the City made repeated efforts to obtain this

information and only received a partial response after informing counsel for Plaintiffs that the

City would have to seek assistance of this Court. See E-mails between A. Kirby and S.

Matanovich, May 13, 2019 – July 23, 2019, attached as Exhibit B. Although Plaintiffs provided

Amended Interrogatory Responses on July 26, 2019, to-date the City has not received full

responses or verifications.

       The City therefore request this court grant the above Motion to Compel Plaintiffs’

Verified Complete Amended Interrogatory Responses.
       Case 2:17-cv-04213-MMB Document 46 Filed 08/05/19 Page 9 of 10




Date: August 6, 2019                    /s/ Amy Kirby
                                        Amy Kirby
                                        Deputy City Solicitor
                                        Pa. Attorney ID No. 323938
                                        City of Philadelphia Law Department
                                        1515 Arch Street, 15th Floor
                                        Philadelphia, PA 19102
                                        215-683-3566
                                        Amy.Kirby@phila.gov
       Case 2:17-cv-04213-MMB Document 46 Filed 08/05/19 Page 10 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
WILLIAM MORLOK, ADAM NOVICK,               :
THEODORE LEWIS, individually and on behalf:
of all others similarly situated,          :
                               Plaintiffs, :
                                           :                   Civil Action
                       v.                  :                   No. 17-4213
                                           :
CITY OF PHILADELPHIA,                      :
                               Defendant.  :


                               CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the Defendant’s Motion to Compel Verified

Complete Supplemental Discovery Responses was filed via the Court’s electronic filing system

and is available for downloading.



Date: August 6, 2019                             /s/ Amy Kirby
                                                 Amy Kirby
                                                 Deputy City Solicitor
                                                 Pa. Attorney ID No. 323938
                                                 City of Philadelphia Law Department
                                                 1515 Arch Street, 15th Floor
                                                 Philadelphia, PA 19102
                                                 215-683-3566
                                                 Amy.Kirby@phila.gov
